         Case 18-15956          Doc 46       Filed 12/10/20 Entered 12/10/20 12:28:56                    Desc Main
                                               Document Page 1 of 2



                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       NORTHERN DISTRICT OF ILLINOIS
                                              EASTERN DIVISION
In re: Joseph Makowski                                          )       Case no. 18-15956
                                                                )
                                                                        Chapter 13
                                                                )
                                               Debtor           )       Judge: Janet S. Baer
                                                                )


                              NOTICE OF MOTION AND CERTIFICATE OF SERVICE

   Joseph Makowski                           David M Siegel                              State Farm Bank, FSB
   908 Sussex                                790 Chaddick Dr                             Attn: Bankruptcy Dept.
   Carol Stream, IL 60188                    Wheeling,IL 60090                           PO Box 2328
                                                                                         Bloomington, IL 61702-2328



    Please take notice that on Friday, January 22, 2021 at 9:30 am, a representative of this office shall appear
    before the Honorable Judge Janet S. Baer, or any judge sitting in that judge 's place, and present the Trustee's
    objection to claim # 6 of State Farm Bank, FSB, a copy of which is attached.

    This motion will be presented and heard electronically using Zoom for Government . No personal
    appearance in court is necessary or permitted. To appear and be heard on the motion, you must do the
    following:

    To appear by video, use this link: https//www.zoomgov.com/join. Then enter the meeting ID and password.

    To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-7666. Then enter the
    meeting ID and password.

    Meeting ID and password. The meeting ID for this hearing is 160 731 2971 and the passcode is 587656.
    The meeting ID and passcode can also be found on the judge 's page on the court's web site.

    If you object to this motion and want it called on the presentment date above, you must file a Notice of
    Objection no later than two (2) business days before that date. If a Notice of Objection is timely filed, the
    motion will be called on the presentment date. If no Notice of Objection is timely filed, the court may grant the
    motion without a hearing.

    I certify that this office caused a copy of this notice to be delivered to the above listed debtor by depositing it in
    the U.S. Mail at 801 Warrenville Road, Lisle, IL and to the debtor 's attorney electronically via the Court's
    CM/ECF system on Thursday, December 10, 2020




    Glenn Stearns,                                                            /s/ Scott Burknap
    Chapter 13 Trustee                                                        For: Glenn Stearns, Trustee
    801 Warrenville Road,
    Suite 650
    Lisle, IL 60532-4350
    Ph: (630) 981-3888
         Case 18-15956         Doc 46     Filed 12/10/20 Entered 12/10/20 12:28:56               Desc Main
                                            Document Page 2 of 2



                                IN THE UNITED STATES BANKRUPTCY COURT
                                     NORTHERN DISTRICT OF ILLINOIS
                                            EASTERN DIVISION
In re: Joseph Makowski                                     )       Case no. 18-15956
                                                           )
                                                                   Chapter 13
                                                           )
                                           Debtor          )       Judge: Janet S. Baer
                                                           )


                                            OBJECTION TO CLAIM # 6

Now comes Glenn Stearns, Chapter 13 Trustee, and requests an order reducing the amount of claim # 6, and in support
thereof, states the following:


   1.   On June 04, 2018 the Debtor filed a petition under Chapter 13.
   2.   A claim was filed for the debt owed to STATE FARM BANK on September 25, 2018 (# 6 on PACER) in the
        amount of $5,508.72.
   3.   STATE FARM BANK notified the Trustee on 7/6/2020 that the claim is paid in full.

WHEREFORE, the Trustee prays that said claim of STATE FARM BANK be reduced to the amount paid to date, be
reduced further if additional funds are returned by STATE FARM BANK, and for such other relief as this court deems
proper.

                                                                   Respectfully Submitted;


                                                                   /s/ Pamela L. Peterson
Glenn Stearns, Chapter 13 Trustee                                  For: Glenn Stearns, Trustee
801 Warrenville Road, Suite 650
Lisle, IL 60532-4350
Ph: (630) 981-3888
